Dismissed by unpublished PER CURIAM opinion.
PER CURIAM.
Marion Brooks Person seeks to appeal the district court’s orders denying relief on his motion filed under 28 U.S.C. § 2255 (2000) and denying reconsideration of that order. We have independently reviewed the record and conclude that Person has not made a substantial showing of the denial of a constitutional right as to either order. See Miller-El v. Cockrell, 537 U.S. 322, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). Further, we deny Person’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.